Exhibit 10.1
EXECUTION COPY
FORM OF SUBSCRIPTION AGREEMENT
Cyclacel Pharmaceuticals, Inc.
200 Connell Drive
Suite 1500
Berkeley Heights, NJ 07922
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with Cyclacel
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) as follows:
     1. This Subscription Agreement, including the Terms and Conditions For
Purchase of Units attached hereto as Annex I (collectively, (this “Agreement”)
is made as of the date set forth below between the Company and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 4,000,000 units (the “Units”), subject to adjustment by
the Company’s Board of Directors, or a committee thereof, each consisting of
(i) one share (each a “Share,” collectively, the “Shares”) of its common stock,
par value $0.001 per share (the “Common Stock”),(ii) one warrant (the “Series I
Warrant”) to purchase 0.625 of one share of Common Stock, exercisable for a
period of seven (7) months, in substantially the form attached hereto as
Exhibit B-1, and (iii) one warrant (the “Series II Warrant”) to purchase
0.1838805 of one share of Common Stock and exercisable for a period of five
(5) years, in substantially the form attached hereto as Exhibit B-2, for a
purchase price of $0.85 per Unit (the “Purchase Price”). Units will not be
issued or certificated. The Series I Warrants, together with the Series II
Warrants, are collectively referred to herein as the “Warrants.” The Shares and
Warrants are immediately separable and will be issued separately. The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Units, the Shares and the Warrants,
are referred to herein as the “Securities”).
     3. The offering and sale of the Units (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, No. 333-140034
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) (including the prospectus contained
therein (the “Base Prospectus”), (2) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Securities Act”)), that have been or will be filed with
the Commission and delivered to the Investor on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing certain supplemental information
regarding the Units, the terms of the Offering and the Company and (3) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities and terms of the Offering that has been or will be
filed with the Commission and delivered to the Investor (or made available to
the Investor by the filing by the Company of an electronic version thereof with
the Commission).

 



--------------------------------------------------------------------------------



 



     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares included in the Units purchased
by the Investor shall be determined by such Investor as follows (check one):

[___]   A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
American Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS
BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.
ABA:
Account Name:
Account Number:
Attention: n
Phone:
     —OR—

[       ]   B. Delivery versus payment (“DVP”) through DTC (i.e., on the Closing
Date, the Company shall issue Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent directly to the
account(s) at Lazard Capital Markets LLC (“LCM”) identified by the Investor;
upon receipt of such Shares, LCM shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
LCM by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY

2



--------------------------------------------------------------------------------



 



    AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

  (I)   NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND     (II)   CONFIRM THAT THE ACCOUNT
OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE
INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
     6. The executed Warrants shall be delivered in accordance with the terms
thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an Associated Person (as such term is defined under the FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
     (If no exceptions, write “none.” If left blank, response will be deemed to
be “none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated February 12, 2007, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means

3



--------------------------------------------------------------------------------



 



permitted under the Securities Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.
     9. No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or LCM on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer. An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.
     10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.
     11. For so long as any Warrants remain outstanding, the Company shall not,
in any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock that are directly or indirectly convertible into or
exchangeable for Common Stock at a price which resets as a function of market
price of the Common Stock at the time of such exercise, exchange or conversion.

4



--------------------------------------------------------------------------------



 



Number of Units:                                         
Purchase Price Per Unit:                     $0.85                    
Aggregate Purchase Price: $                                         
Number of Series I Warrant Shares (Equal to Number of Units multiplied by 0.625
and rounded to the nearest whole number):
                                        
Number of Series II Warrant Shares (Equal to Number of Units multiplied by
0.1838805 and rounded down to the nearest whole number):
                                        
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

            Dated as of: July 23, 2009


 
INVESTOR
      By:           Print Name:           Title:           Address:             
 

Agreed and Accepted
this 23rd day of July, 2009:

          CYCLACEL PHARMACEUTICALS, INC.
      By:           Title:             

5



--------------------------------------------------------------------------------



 



         

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
     1. Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units.
     2. Agreement to Sell and Purchase the Units; Placement Agent.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay Lazard
Capital Markets LLC (the “Placement Agent” or “LCM”) a fee (the “Placement Fee”)
and certain expenses in respect of the sale of Units to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
the date hereof, (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and/or in the Company’s Form 8-K to be filed with the Commission in connection
with the Offering. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company.
     3. Closings and Delivery of the Units and Funds.
          3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and LCM, and of which the Investors will be notified in advance
by LCM, in accordance with Rule 15c6-l promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). At the Closing, (a) the Company
shall cause American Stock Transfer & Trust Company, the Company’s “Transfer
Agent”, to deliver to the Investor the number of Shares set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, (b) the Company shall cause to be delivered to the
Investor one Series I Warrant and one Series II Warrant for the number of
Warrant Shares set forth on the Signature Page and (c) the

6



--------------------------------------------------------------------------------



 



aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.
          3.2 Conditions to the Obligations of the Parties.
          (a) Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Units to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
          (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Units that they have agreed to purchase from the Company.
The Investor understands and agrees that, in the event that LCM in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted by such Placement Agreement, then LCM may, but shall not
be obligated to, terminate such Agreement, which shall have the effect of
terminating this Subscription Agreement pursuant to Section 14 below.
          3.3 Delivery of Funds.
          (a) DWAC Delivery. If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company and LCM pursuant to the terms of that certain Escrow Agreement (the
“Escrow Agreement”), dated as of the date hereof, by and among the Company, LCM
and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):
JPMorgan Chase Bank, N.A.
ABA #
Account Name:
Account Number:
Attention:
Phone:
          Such funds shall be held in escrow until the Closing and delivered by
the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of LCM, of the conditions set forth in
Section 3.2(b) hereof. The Placement Agent shall have no rights in or to any of
the escrowed funds, unless the Placement Agent and the Escrow Agent are notified
in writing by the Company in connection with the

7



--------------------------------------------------------------------------------



 



Closing that a portion of the escrowed funds shall be applied to the Placement
Fee. The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any and all losses, costs, damages, expenses and claims (including,
without limitation, court costs and reasonable attorneys fees) (“Losses”)
arising under this Section 3.3 or otherwise with respect to the funds held in
escrow pursuant hereto or arising under the Escrow Agreement, unless it is
finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Escrow Agent. Anything in this Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for any special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
          (b) Delivery Versus Payment through The Depository Trust Company. If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at LCM to be credited with the Units being
purchased by the Investor have a minimum balance equal to the aggregate purchase
price for the Units being purchased by the Investor.
          3.4 Delivery of Shares.
                    (a) DWAC Delivery. If the Investor elects to settle the
Shares purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares. Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by LCM.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
                    (b) Delivery Versus Payment through The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
by delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify LCM of the account or accounts at LCM to be credited with the
Shares being purchased by such Investor. On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account(s) at LCM
identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.

8



--------------------------------------------------------------------------------



 



     4. Representations, Warranties and Covenants of the Investor.
          The Investor a`cknowledges, represents and warrants to, and agrees
with, the Company and the Placement Agent that:
     4.1 The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.
     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus,
the Prospectus Supplement or any free writing prospectus.
     4.3 (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
     4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Units. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for

9



--------------------------------------------------------------------------------



 



listing of the Warrants on any securities exchange. The Investor understands
that without an active market, the liquidity of the Warrants will be limited.
     4.5 The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
     4.6 Since the time at which the Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities). The Investor covenants that
it will not engage in any purchases or sales of the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent and
Lazard Frères & Co. shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:
(a) if to the Company, to:
Cyclacel Pharmaceuticals, Inc.
200 Connell Drive, Suite 1500
Berkeley Heights, NJ 07922
Attention: Spiro Rombotis

10



--------------------------------------------------------------------------------



 



Facsimile: (866) 271-3466
with a copy (which shall not constitute notice) to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
The Chrysler Center
666 Third Avenue
New York, New York 10017
Attention: Joel I. Papernik, Esq.
Facsimile: (212) 983-3115
(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
     13. Press Release. The Company and the Investor agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a current report on Form 8-K with the Securities and
Exchange Commission including, but not limited to, a form of this Agreement and
forms of Warrant as exhibits thereto.

11



--------------------------------------------------------------------------------



 



     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

12